DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (U.S. Patent 8,009,863) (hereinafter referred to as Sharma et al. (‘863)) in view of Sharma et al. (U.S. Patent 9,747,497) (hereinafter referred to as Sharma et al. (‘497)) in view of Sorenson (U.S. Patent Application Publication 2016/0034924).
Regarding claim 1, Sharma et al. (‘863) discloses a display control device comprising: a receiver configured to receive data indicating a movement of an object and data indicating a direction of a face or a body of the object, detected based on moving image data (Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a plurality of means for capturing images 100 – the present invention analyzes the group behavior by the aggregated behavior analyses, such as “behavior analysis 1” 305, “behavior analysis 2” 306, and “behavior analysis M” 307, based on the individual person tracking information; col. 10, line 64 – col. 11, line 11, line 2 – in Fig. 8, the primitive behaviors can comprise categories of “customer moves toward object” 621, “customer doesn’t walk toward object” 622, “customer velocity reduces” 623, ; and a display controller configured to output graphic data, the graphic data representing a position of the object, a moving direction of the object, and the direction of the face or the body of the object, at each time point in the moving image data (Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a plurality of means for capturing images 100 – the present invention analyzes the group behavior by the aggregated behavior analyses, such as “behavior analysis 1” 305, “behavior analysis 2” 306, and “behavior analysis M” 307, based on the individual person tracking information; col. 10, line 64 – col. 11, line 11, line 2 – in Fig. 8, the primitive behaviors can comprise categories of “customer moves toward object” 621, “customer doesn’t walk toward object” 622, “customer velocity reduces” 623, “customer velocity increases” 624, “customer stands in front of object” 625, and “customer walks away from object” 626; col. 13, lines 5-7 – Fig. 9 shows exemplary processes for the map generation as a part of the .  However, Sharma et al. (‘863) fails to explicitly disclose the direction of the face or body of the object, at each time point in the moving image data; and a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces.
Referring to the Sharma et al. (‘497) reference, Sharma et al. (‘497) discloses a display device comprising: a display controller configured to output the direction of the face or body of the object, at each time point in the moving image data (Figs. 12-17; col. 13, lines 53-62 – Fig. 12 shows an exemplary table for the data measured by the response measurement processes in the present invention – the exemplary table of the response measurement for a media element 622 comprises information for the track sequence, start and end .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had determined the direction of the face or body of the object, at each time point in the moving image data as disclosed by Sharma et al. (‘497) in the device disclosed by Sharma et al. (‘863) in order to provide a more extensive analysis of a shopper’s behavior.  Once Sharma et al. (‘497) is combined with Sharma et al. (‘863) the position of the object’s head and hand can be included in one of the layers to be output on the map.  However, Sharma et al. (‘863) in view of Sharma et al. (‘497) fails to a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces.
Referring to the Sorenson reference, Sorenson discloses a display control device comprising: a display controller configured to output graphic data, a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces (Fig. 6; paragraph [0049] – once allocated, the time units may provide information on how much exposure a given display, product 4, or area receives from the shoppers 12 based on the probability that a person carrying a mobile device 32 is at a given location, facing a given direction, and in some cases, moving at a given speed - each predetermined location in Fig. 6 has an indicator 40, illustrated as an arrow, which indicates the time units allocated to that predetermined location – in Fig. 6, the allocated time units are indicated by the relative size of the indicator 40, but other possible methods of indication include color, pattern, shape, transparency, number, and so on – the number of sizes is not particularly limited, and a scale or legend may be used to explain the probability indicated by each size of indicator 40 – text may be used instead of or in addition to the exemplary arrows, for example, so that the allocation may be displayed directly - however, the graphic representation illustrated in FIG. 6 allows a viewer to easily note differences .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the form of the graphic data being determined in accordance with a length of a time duration in which the object stays and in accordance with a length of time duration and a direction in which the object faces as disclosed by Sorenson in the device disclosed by Sharma et al. (‘863) in view of Sharma et al. (‘497) in order to allow the viewer to easily note differences on the display between predetermined locations and patterns throughout the store.
Regarding claim 3, Sharma et al. (‘863) in view of Sharma et al. (‘497) in view of Sorenson discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the display controller outputs data indicating a distribution of the direction of the face or the body of the object at a position of the object in association with the graphic data representing the position of the object (Sharma et al. (‘863): Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis .
4, Sharma et al. (‘863) in view of Sharma et al. (‘497) in view of Sorenson discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the receiver receives data indicating a position of a hand of the object when the object reaches an item with the hand, detected based on the moving image data, and wherein the display controller outputs graphic data representing the position of the hand of the object (Sharma et al. (‘863): Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a plurality of means for capturing images 100 – the present invention analyzes the group behavior by the aggregated behavior analyses, such as “behavior analysis 1” 305, “behavior analysis 2” 306, and “behavior analysis M” 307, based on the individual person tracking information; col. 10, line 64 – col. 11, line 11, line 2 – in Fig. 8, the primitive behaviors can comprise categories of “customer moves toward object” 621, “customer doesn’t walk toward object” 622, “customer velocity reduces” 623, “customer velocity increases” 624, “customer stands in front of object” 625, and “customer walks .
Regarding claim 5, Sharma et al. (‘863) in view of Sharma et al. (‘497) in view of Sorenson discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the receiver receives information about an item that the object has reached with a hand, detected based on the moving image data, and wherein the display controller outputs the information about the item that the object has reached with the hand in association with the graphic data representing the position of the object (Sharma et al. (‘863): Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-.
Regarding claim 6, Sharma et al. (‘863) in view of Sharma et al. (‘497) in view of Sorenson discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the receiver receives information about an item that the object has purchased, and wherein the display controller outputs at least either data indicating a position in which the item that the object has purchased is disposed or data indicating a position in which an item that the object has reached with the hand but does not purchase is disposed (Sharma et al. (‘863): Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a plurality of means for capturing images 100 – the present invention analyzes the group behavior by the aggregated behavior analyses, such as “behavior analysis 1” 305, “behavior analysis 2” 306, and “behavior analysis M” 307, based on the individual person tracking information; col. 10, line 64 – col. 11, line 11, line 2 – in Fig. 8, the primitive behaviors can comprise categories of “customer moves toward object” 621, “customer doesn’t walk toward object” 622, “customer velocity reduces” 623, “customer velocity increases” 624, “customer stands in front of object” 625, and “customer walks away from object” 626; col. 13, lines 5-7 – Fig. 9 shows exemplary processes for the map generation as a part of the behavior analysis based on the trip information measurement 256; col. 13, lines 30-65 – the final map generation can comprise one or more layers – the final generated map ca be visualized 715 through a means for producing output after .
Regarding claim 7, Sharma et al. (‘863) discloses a display control system comprising: a moving image analyzing device (Figs. 6-14); and a display control device, wherein the moving image analyzing device includes an encoder configured to encode a moving image, an obtaining unit configured to obtain data used for an encoding process of encoding the moving image by the encoder (Figs. 6-14; col. 11, lines 41-58 - these spatio-temporal relations scene descriptors are invariant to the absolute position and direction of the interacting objects within a scene and encode relative spatio-temporal information); and a detector configured to detect characteristic data including information about a movement of an object and a direction of a face or a body of the object from the moving image based on the data obtained by the obtaining unit, and wherein the display control device includes a receiver configured to receive the characteristic data (Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path ; and a display controller configured to output graphic data, the graphic data representing a position of the object, a moving direction of the object, and the direction of the face or the body of the object, at each time point in the moving image (Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a .  However, Sharma et al. (‘863) fails to explicitly disclose the direction of the face or body of the object, at each time point in the moving image data; and a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces.
Referring to the Sharma et al. (‘497) reference, Sharma et al. (‘497) discloses a display system comprising: a display controller configured to output the direction of the face or body of the object, at each time point in the moving image data (Figs. 12-17; col. 13, lines 53-62 – Fig. 12 shows an exemplary table for the data measured by the response measurement processes in the present invention – the exemplary table of the response measurement for a media element 622 comprises information for the track sequence, start and end time of the tracking, behavior class, demographic class, impression level, and emotion class in each of the track sequences for shoppers in the captured images for an exemplary media element, i.e., “media element Mei”, based on the response measurement methods; col. 18, lines 22-42 – after acquiring face images 240 in the zone of influence of a media element and processing behavior measurement, segmentation, impression analysis, and emotion analysis through the exposure and response measurement module 217, as discussed, the present invention calculates 296 the degree of interest (DOI) based on the measurement – the DOI and the level of further interaction, e.g. the engagement with a media element, may be calculated based on the measurement for the customer’s head orientation, exposure time, closeness to the media elements, etc., as a part of the behavior analysis and impression analysis; col. 18, lines 43-52 – an exemplary measurement for the degree of interest based on the degree of head .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had determined the direction of the face or body of the object, at each time point in the moving image data as disclosed by Sharma et al. (‘497) in the system disclosed by Sharma et al. (‘863) in order to provide a more extensive analysis of a shopper’s behavior.  Once Sharma et al. (‘497) is combined with Sharma et al. (‘863) the position of the object’s head and hand can be included in one of the layers to be output on the map.  However, Sharma et al. (‘863) in view of Sharma et al. (‘497) fails to explicitly disclose a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces.
Referring to the Sorenson reference, Sorenson discloses a display control system comprising: a display controller configured to output graphic data, a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces (Fig. 6; paragraph [0049] – once allocated, the time units may provide information on how much exposure a given display, product 4, or area receives from the shoppers 12 based on the probability that a person carrying a mobile device 32 is at a given location, facing 40 may indicate the assigned predetermined orientation by the direction of the arrow or other suitable method - for simplicity, the dominant predetermined orientation per predetermined location may be displayed, although multiple arrows may instead be displayed per location).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the form of the graphic data being determined in accordance with a length of a time duration in which the object stays and in accordance with a length of time duration and a direction in which the object faces as disclosed by Sorenson in the system disclosed by Sharma et al. (‘863) in view of Sharma et al. (‘497) in order to allow the viewer to 
Regarding claim 8, Sharma et al. (‘863) discloses a display control method performed by a display control device, the display control method comprising: receiving data indicating a movement of an object and data indicating a direction of a face or a body of the object, detected based on moving image data (Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a plurality of means for capturing images 100 – the present invention analyzes the group behavior by the aggregated behavior analyses, such as “behavior analysis 1” 305, “behavior analysis 2” 306, and “behavior analysis M” 307, based on the individual person tracking information; col. 10, line 64 – col. 11, line 11, line 2 – in Fig. 8, the primitive behaviors can comprise categories of “customer moves toward object” 621, “customer doesn’t walk toward object” 622, “customer velocity reduces” 623, “customer velocity increases” 624, “customer stands in front of object” 625, and “customer walks ; and outputting graphic data, the graphic data representing a position of the object, a moving direction of the object, and the direction of the face or the body of the object, at each time point in the moving image data (Figs. 6-14; Figs. 6-9; col. 10, lines 13-22 – based on the tracking information, the present invention analyzes 337 the path 330 of the particular customer, and the path analysis 337 can be used as one of the ways to process the behavior analysis 330 of the customer and obtain useful information about the customer behavior – the exemplary behavior analysis comprises map generation 710 as visualization of the behavior, quantitative category measurement 730, dominant path measurement 750, category correlation measurement 770, and category sequence measurement 790; col. 10, lines 23-52 – the present invention repeats the person tracking 360 for each customer that appears in the field of view of a plurality of means for capturing images 100 – the present invention analyzes the group behavior by the aggregated behavior analyses, such as “behavior analysis 1” 305, “behavior analysis 2” 306, and “behavior analysis M” 307, based on the individual person tracking information; col. 10, line 64 – col. 11, line 11, line 2 – in Fig. 8, the primitive behaviors can comprise categories of “customer moves toward object” 621, “customer doesn’t walk toward object” 622, “customer velocity reduces” 623, “customer velocity increases” 624, “customer stands in front of object” 625, and “customer walks away from object” 626; col. 13, lines 5-7 – Fig. 9 shows exemplary processes for the map generation as a part of the behavior analysis based on the trip information measurement 256; col. 13, lines 30-65 – the final map generation can .  However, Sharma et al. (‘863) fails to explicitly disclose the direction of the face or body of the object, at each time point in the moving image data; and a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces.
Referring to the Sharma et al. (‘497) reference, Sharma et al. (‘497) discloses a display control method comprising: a display controller configured to output the direction of the face or body of the object, at each time point in the moving image data (Figs. 12-17; col. 13, lines 53-62 – Fig. 12 shows an exemplary table for the data measured by the response measurement processes in the present invention – the exemplary table of the response measurement for a media element 622 comprises information for the track sequence, start and end time of the tracking, behavior class, demographic class, .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had determined the direction of the face or body of the object, at each time point in the moving image data as disclosed by Sharma et al. (‘497) in the method disclosed by Sharma et al. (‘863) in order to provide a more extensive analysis of a shopper’s behavior.  Once Sharma et al. (‘497) is combined with Sharma et al. (‘863) the position of the object’s head and hand can be included in one of the layers to be output on the map.  However, Sharma et al. (‘863) in view of Sharma et al. (‘497) fails to a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces.
Referring to the Sorenson reference, Sorenson discloses a display control method performed by a display control device, the display control method comprising: a display controller configured to output graphic data, a form of the graphic data being determined in accordance with a length of a time duration in which the object stays, and a form of the graphic data being determined in accordance with a length of time duration and a direction in which the object faces (Fig. 6; paragraph [0049] – once allocated, the time units may provide information on how much exposure a given display, product 4, or area receives from the shoppers 12 based on the probability that a person carrying a mobile device 32 is at a given location, facing a given direction, and in some cases, moving at a given speed - each predetermined location in Fig. 6 has an indicator 40, illustrated as an arrow, which indicates the time units allocated to that predetermined location – in Fig. 6, the allocated time units are indicated by the relative size of the indicator 40, but other possible methods of indication include color, pattern, shape, transparency, number, and so on – the number of sizes is not particularly limited, and a scale or legend may be used to explain the probability indicated by each size of indicator 40 – text may be used instead of or in addition to the exemplary arrows, for example, so that the allocation may be displayed directly - however, the graphic representation .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the form of the graphic data being determined in accordance with a length of a time duration in which the object stays and in accordance with a length of time duration and a direction in which the object faces as disclosed by Sorenson in the method disclosed by Sharma et al. (‘863) in view of Sharma et al. (‘497) in order to allow the viewer to easily note differences on the display between predetermined locations and patterns throughout the store.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368.  The examiner can normally be reached on Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 25, 2021